DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and Claims
2.	Applicant’s submission filed on 03/09/2021 has been entered. Claims 1-2 and 4-27 and 30-32 are pending. 

Withdrawn Objections and/or Rejections 
3.	Examiner acknowledges the amendments to the claims and the objections to the claims have been withdrawn as they have been overcome. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.	Claims 1-2, 4-8, 10-13, 16, 19-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe (US 2017/0196738 A1) in view of Wade (US 2013/0306225 A1).
	Regarding claim 1, Manabe discloses a method for producing a chassis web for a disposable pant article (Manabe Fig. 1a, ¶ 0048-0049), the method comprising: 

    PNG
    media_image1.png
    336
    829
    media_image1.png
    Greyscale

Annotated Fig. 1: Manabe Fig. 1a indicating claimed features of the present application.

feeding (step 501) a continuous base web (first sheet material 12S) in a machine direction (Manabe Fig. 1a, ¶ 0049), said continuous base web being an elastic base web (such as the nonwoven fabric of polyethylene, polypropylene, rayon, etc. taught in Manabe ¶ 0067) and having a first side edge and a second side edge extending in said machine direction (Manabe Fig. 1a, see Annotated Fig. 1);
attaching a continuous waistband component (elastic members 17, 18) to said base web in an attachment area (Manabe Fig. 1a, ¶ 0049, 0055, 0057), said attachment area extending in said machine direction and being arranged between said first and second side edges of said base web and being spaced apart from at least one of said 
severing (step 503) said base web and said attached waistband component by cutting along a cutting line (SL) extending through said attachment area in said machine direction thereby creating a first panel web comprising a first panel portion and a first waistband portion and a second panel web comprising a second panel portion and a second waistband portion said first panelPage 3 web and said second panel web extending in said machine direction with said first and second waistband portions facing each other in a side-by-side arrangement (Manabe Fig. 1a, ¶ 0055, 0057, Annotated Fig. 1); 
shifting positions of said first panel web and said second panel web in a cross machine direction perpendicular to said machine direction, thereby bringing said first and second panel webs into an arrangement with first and second cut edges (at 12b, 12f) facing away from each other in said cross machine direction and with said first and second side edges facing each other in said cross machine direction (Manabe Figs. 1a, 2a, ¶ 0055-0057);
directly or indirectly connecting (steps 504-505) said first side edge of said first panel web with said second side edge of said second panel web thereby forming a coherent chassis web (Manabe Fig. 2a, ¶ 0048, 0059-0061).
Manabe is silent to the waistband component comprising one or more carrier webs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed method to have modified the waistband component of Manabe to comprise one or more carrier webs, as taught by Wade, to wrap around the belt structure in the front and rear portions to increase properties of softness and mechanical strength.

Regarding claim 2, Manabe further discloses wherein said base web (12S) has a width between said first and second side edges and wherein said cutting line (SL) is spaced apart from said first side edge a distance of 20-80% of said width of said base web, as Manabe teaches the cutting line (SL) in the middle (~50%) of the CD direction width (Manabe Fig. 1a, ¶ 0055, Annotated Fig. 1).

Regarding claim 4, Manabe further discloses wherein said continuous elastic base web (12S) comprises an elastic film, since Manabe teaches the web may be a nonwoven fabric of polyethylene, polypropylene, rayon, etc., which are elastic, (Manabe ¶ 0067) which Manabe further teaches a nonwoven fabric to be a film material (Manabe ¶ 0093).

Regarding claim 5, Manabe further discloses wherein said continuous elastic web base (12S with elastic members 15, 19) comprises a laminate web (12S) comprising a nonwoven layer (Manabe ¶ 0067) and an elastic layer (15, 19) (Manabe ¶ 0049, 0068). This web base is distinct from the waistband component which are taught by the separate elastic members (17, 18, Manabe Fig. 1a) and as stated above, Wade teaches a separate waistband component (37, 41, 42, Wade Fig. 4C) with carrier webs separate from the web base (layer 40) and it has been established (see above) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed method to have modified the waistband component of Manabe with the teachings of Wade, to have the waistband component comprising carrier webs, to wrap around the belt structure in the front and rear portions to increase properties of softness and mechanical strength, resulting in a continuous laminate web with an a waistband component.

Regarding claim 6, Manabe further discloses wherein said laminate web comprises a tri-laminate web comprising two outer nonwoven layers (12S, 12H) and an intermediate elastic layer (elastic members 15, 19) between said outer nonwoven layers (Manabe Fig. 1a, ¶ 0049-0050). This web base is distinct from the waistband component which are taught by the separate elastic members (17, 18, Manabe Fig. 1a) and as stated above, Wade teaches a separate waistband component (37, 41, 42, Wade Fig. 4C) with carrier webs separate from the web base (layer 40) and it has been established (see above) that it would have been obvious to one of ordinary skill in the 

Regarding claim 7, Manabe further discloses wherein said waistband component (17, 18) is an elastic (elastic members) waistband component, said elastic waistband component comprising one or more elongate elastic elements (Manabe Fig. 1a, ¶ 0055, 0077). 

Regarding claim 8, Manabe further discloses wherein said waistband component (17, 18) is a stretchable component (elastic members) and/or said continuous base web (12S) is a stretchable base web (nonwoven fabric of elastic materials, Manabe ¶ 0067) and wherein said waistband component is bonded to said continuous base web while one or both of said waistband component and said continuous base web is stretched in said machine direction, as Manabe teaches the elastic members (15-19) to be sandwiched in a predetermined extended state (Manabe Fig. 1a, ¶ 0068).

Regarding claim 10, Manabe further discloses wherein said waistband component (17, 18) is an elastic waistband component (elastic members) and wherein said continuous elastic waistband component is stretched from 50% to 600% in said machine direction, Manabe teaches the extension ratio of the elastic members (17) to 

Regarding claim 11, Manabe further discloses wherein said first panel web and said second panel web are shifted into a position wherein said first side edge and said second side edge are arranged at a distance from each other with a gap between said first panel web and said second panel web (Manabe Figs. 1a, 2a, ¶ 0055), and wherein said first side edge is indirectly connected (step 504) to said second side edge by means of a bridging member (inner body 200), said bridging member having an extension in said cross machine direction which is greater than the extension of said gap in said cross machine direction and, said bridging member being applied across said gap and being bonded to said first panel web and to said second panel web (Manabe Fig. 2a, ¶ 0056).

Regarding claim 12, Manabe further discloses wherein said first panel web and said second panel web are indirectly connected by multiple discrete bridging members (200) which are applied intermittently in said machine direction and arranged in said cross machine direction between said first panel web and said second panel web, since Manabe teaches a continuous arrangement of bridging members between the first and second panels so multiple members are applied intermittently (Manabe Fig. 2a, ¶ 0056).

Regarding claim 13, Manabe further discloses wherein said multiple discrete bridging members (200) each comprise an absorbent component such as an absorbent core (Manabe Figs 2a, 2b ¶ 0058), since Manabe teaches the inner body (200) to have an absorber (56) (¶ 0058). 

Regarding claim 16, all of the elements of the current invention have been substantially disclosed by Manabe and Wade, as applied above in claim 1, except for the waistband component is cut off from a side portion of said elastic base web before attaching said waistband component to a remaining part of said elastic base web.
Wade further teaches the continuous base web materials (layers 40, 41) to be the same, similar or different nonwoven web materials to each other (Wade Fig. 4C, ¶ 0037) and further teaches the waistband component of a carrier web (layer 42) to be a nonwoven web material (Wade Fig. 4C, ¶ 0041). Since all of these layers (40-42) may be made from the same nonwoven web material, it would be obvious to use the same base web material for all of the components such that wherein said waistband component is cut off from a side portion of said elastic base web before attaching said waistband component to a remaining part of said elastic base web. One of ordinary skill in the art would consider this to cut down on cost and the amount of scrap material during the manufacturing process. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic base web of the combination method of Manabe and Wade, to use the same materials for both the 

Regarding claim 19, all of the elements of the current invention have been substantially disclosed by Manabe and Wade, as applied above in claim 1, except for wherein leg elastic arranged on said continuous base web and/or on said coherent chassis web. 
Wade further teaches the article with leg elastic (leg elastic members 39) arranged on said continuous base web (layer 40) and/or on said coherent chassis web (Wade Fig. 4C, ¶ 0034, 0037) to provide stretch about the leg openings (as motivated by Wade ¶ 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed method to have modified the combination method of Manabe and Wade to have leg elastics arranged on said continuous base web and/or on said coherent chassis web, as taught by Wade, to provide stretch about the leg openings.

Regarding claim 20, Manabe further discloses wherein leg openings (ends portions of 12f, 12b on either side of 200) are intermittently arranged in said coherent chassis web (Manabe Fig. 2a, ¶ 0056). 



Regarding claim 22, Manabe further discloses wherein said method further comprises a step of forming side seams (step 505) between said first and second panel webs at hip portions (12A) of said coherent chassis web, said side seams extending in said cross machine direction and delimiting individual pant article blanks (shown in step 506) in said machine direction (Manabe Fig. 2a, ¶ 0060).

Regarding claim 23, Manabe further discloses wherein said method further comprises a step of forming individual pant articles by cutting (step 506) said coherent chassis web in said cross machine direction at said side seams (Manabe Fig. 2a, ¶ 0060).

Regarding claim 24, Manabe discloses a disposable pant article (see Annotated Fig. 2) having a waist opening (upper opening of the waist part through which the wearer’s waist passes) with a waist opening edge (upper edges of 12F, 12B) (Manabe Figs. 3, 8, ¶ 0064-0066), said pant article comprising a front panel (12F) and a rear panel (12B), said front panel comprising a front panel material (sheet material 12S, Manabe Fig. 1a, ¶ 0049) having a front panel material edge (top of sheet material, 

    PNG
    media_image2.png
    714
    1015
    media_image2.png
    Greyscale

Annotated Fig. 2: Manabe Fig. 7 indicating claimed features of the present application.

said waist opening edge is a cut edge (cut during step 503, Manabe Fig. 1a, ¶ 0055) and comprises a front waist opening edge portion (W) and a rear waist opening edge portion (W) (Manabe Figs. 5-6, ¶ 0072).
Manabe is silent to said front and rear elastic waistbands comprise one or more carrier webs, and to said front waist opening edge portion comprising said front panel material edge and said front waistband edge which have been cut together to form a portion of the cut edge at which the front panel material edge and the front waistband edge overlap one another and are collinear, and said rear waist opening edge portion comprising said rear panel material edge and said rear waistband edge which have 
Wade, however, teaches an absorbent article (Wade Figs. 1-2) in the same field of endeavor, with front and rear elastic waistbands (waist elastic members 37) comprising one or more carrier webs (layers 41, 42) (Wade Figs. 4C, 4G, ¶ 0037, 0041-0042) on the front and rear portions other than the web base layer (layer 40) (Wade ¶ 0041). Wade further teaches a front waistbandAttorney's Docket No.   (waist elastic members 37 on layer 42) having a front waistband edge (top of 42, at edge 11), said front waistband being attached in an overlapping configuration to a front waist edge portion of said front panel material (Wade Figs. 1, 4C, ¶ 0037, 0041-0042). Wade teaches the same configuration for the front panel as for the rear panel since the belt structure is in the front and rear portions (Wade ¶ 0041), and as such teaches a rear waistband (waist elastic members 37 on layer 42) having a rear waistband edge (top of 42 at edge 12), said rear waistband being attached in an overlapping configuration to a rear waist edge portion of said rear panel material (Wade Figs.1, 4C, ¶ 0037, 0041-0042). Wade teaches this belt configuration to wrap around the belt structure in the front and rear portions to increase properties of softness and mechanical strength (as motivated by Wade ¶ 0041). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waistband Manabe to comprise one or more carrier webs, as taught by Wade, to wrap around the belt structure in the front and rear portions to increase properties of softness and mechanical strength.
Wade further teaches said front waist opening edge portion comprising said front panel material edge and said front waistband edge which have been cut together to 
The claim limitation, “which have been cut together” is being treated as product-by-process.
When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
As such, although, Wade is silent to the edges being cut together, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 25, Manabe further discloses wherein said front panel (12F) and said rear panel (12B) comprise a first elastic material (12S), since Manabe teaches sheet material 12S as a nonwoven fabric of polyethylene, polypropylene, rayon, etc., which are elastic materials (Manabe ¶ 0067), and said front waistband (defined by elastic members 18) and said rear waistband (defined by elastic members 17) comprise or consist of a second elastic material (Manabe Fig. 3, ¶ 0073, 0077), said disposable plant article having an elastic waist zone (W) at said waist opening edge, said elastic waist zone comprising said first elastic material and said second elastic material (Manabe Figs. 3-7, ¶ 0072). 

Regarding claim 27, Manabe further discloses wherein said pant article comprises an absorbent core (absorbent element 50, absorber 56) (Manabe Figs. 3-4, ¶ 0072, 0087). 

Regarding claim 30, all of the elements of the current invention have been substantially disclosed by Manabe and Wade, as applied above in claim 1, except for at the first cut edge, the first panel portion and the first waistband portion overlap one another and are collinear; and at the second cut edge, the second panel portion and the second waistband portion overlap one another and are collinear. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waistband Manabe to comprise have cut edges that overlap and are collinear with the respective panel portions, as taught by Wade, to provide a visual signal of stretchability and fit and a neat banded appearance.

Regarding claim 31, Manabe further discloses wherein a first surface of the waistband component (side of 17, 18 facing 12S) is attached to the based web (12S) in the attachment area (see Annotated Fig. 1 above), however, as stated above is silent to the directly or indirectly connecting is performed when a second surface of the waistband component opposite to the first surface of the waistband component is free of attachment with any base web of the disposable pant article.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waistband of the Manabe/Wade device so that the waistband sits on top of 12S, such that the directly or indirectly connecting is performed when the second surface of the waistband component is free of attachment with any base web of the disposable pant article, as taught by Wade, to provide a visual signal of stretchability and fit and a neat banded appearance.

Regarding claim 32, Manabe further discloses wherein:Page 10 a first surface of the front waistband (side of elastic members 18 toward 12S) is attached with and overlaps less than an entirety of said front panel (12F) (Annotated Fig. 3 below) and a first surface of the rear waistband (side of elastic members 17 toward 12S) is attached with and overlaps less than an entirety of said rear panel (Annotated Fig. 3 below). Manabe is silent to a second surface of the front waistband opposite to the first surface of the front 

    PNG
    media_image3.png
    509
    305
    media_image3.png
    Greyscale

Annotated Fig. 3: Portion of Fig. 1a of Manabe indicating the area of the waistbands to be less than the entirety of the respective panel. 

Wade further teaches the waistband components (37a and layers 51, 52) to have first surfaces (facing toward 40) and second surfaces (facing away from 40) (Fig. 4G), the second surfaces opposite to the first surface, the second surfaces free of attachment with any base web of the disposable pant article (Fig. 4G). Wade teaches the same configuration for the front panel as for the rear panel since the belt structure is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waistband of the Manabe/Wade device so that the waistband sits on top of 12S, such that the second surfaces free of attachment with any base web of the disposable pant article, as taught by Wade, to provide a visual signal of stretchability and fit and a neat banded appearance.

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Manabe in view of Wade and further in view of Van Gompel (US 2004/0064121 A1).	
	Regarding claim 9, all of the elements of the current invention have been substantially disclosed by Manabe and Wade, as applied above in claim 8. Manabe further discloses said continuous base web to be an elastic base web (see above, Manabe ¶ 0067); still the combination of Manabe and Wade is silent to said continuous elastic base web being stretched from 50% to 600% in said machine direction when bonding said waistband component to said continuous elastic base web. 
	Van Gompel, however, teaches an absorbent garment in the same field of endeavor, wherein a continuous elastic base web (backsheet) is stretched from 50% to about 100% (Van Gompel ¶ 0104), which is within the claimed range of 50% to 600%. One of ordinary skill in the art knows that the method of stretching an elastic component, in this case an elastic web base, prior to bonding, maintains the stretch of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed method to have stretched the elastic base web of the combination method of Manabe and Wade, from 50% to 100% in said machine direction when bonding said waistband component to said continuous elastic base web, as suggested by Van Gompel, to maintain the elasticity of the structure. 

8.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe in view of Wade and further in view of Hermansson (US 2009/0038751 A1).
	Regarding claim 14, all of the elements of the current invention have been substantially disclosed by Manabe and Wade, as applied above in claim 11, except that the bridging member comprises a continuous bridging web. 
	Hermansson, however, teaches a method for the production of disposable absorbent articles, in the same field of endeavor, wherein a bridging member (second material web 40) (Hermansson Fig. 1, ¶ 0040). Hermansson teaches this web to be a liquid barrier material (as motivated by Hermansson ¶ 0040), and one of ordinary skill in the art would know to supply a web beneath an absorbent core to prevent leakage through the absorbent core. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bridging member of the 

	Regarding claim 15, all of the elements of the current invention have been substantially disclosed by Manabe, Wade and Hermansson, as applied above in claim 15, except for absorbent cores intermittently applied to said continuous bridging web in said machine direction and arranged with a longitudinal direction in said cross machine direction.
	Hermansson further teaches absorbent cores (16) applied intermittently to said continuous bridging web (40) in said machine direction and attached with a longitudinal direction in said cross machine direction (Hermansson Fig. 1, ¶ 0040-0041). Hermansson teaches the bridging web to be a liquid barrier material (as motivated by Hermansson ¶ 0040), and one of ordinary skill in the art would know to supply a web beneath an absorbent core to prevent leakage through the absorbent core. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination method of Manabe, Wade and Hermansson, to apply absorbent cores intermittently to said continuous bridging web, as taught by Hermansson, to prevent leaks through the absorbent core. 

9.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe in view of Wade, in further view of Morell-Schwartz (US 2008/0287899 A1).
Regarding claims 17-18, all of the elements of the current invention have been substantially disclosed by Manabe and Wade, as applied above in claim 1, except for the cutting line being non-linear (claim 17) and undulating shape (claim 18). 
	Morell-Schwartz, however, teaches an absorbent article and method of making (Morell-Schwartz abstract) in the same field of endeavor, with a cutting line being non-linear and wave/undulating shape (Morell-Schwartz Figs. 13A-13B, ¶ 0098) to eliminate material waste and better conform to the wearer’s body (as motivated by Morell-Schwartz ¶ 0100).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting line of the method of Manabe and Wade, to be non-linear and specifically and undulating shape, as taught by Morell-Schwartz, to eliminate material waste and better conform to the wearer’s body.	

10.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Manabe in view of Wade and further in view of Langdon (US 2007/0088312 A1).
	Regarding claim 26, all of the elements of the current invention have been disclosed by Manabe and Wade, as applied in claim 24, except for the cut waist opening edge being a non-linear cut edge. 
	Langdon, however, teaches an absorbent article (500), in the same field of endeavor, wherein said cut waist opening edge (segment 581) is a non-linear cut edge (scalloped outer edge 535) (Langdon ¶ 0085, Fig. 4A). Langdon teaches the scalloped edge to appear more lace like (as motivated by Langdon ¶ 0084-0085), and it is 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waist opening edge of the Manabe/Wade article, to include a scalloped, or non-linear edge, as taught by Langdon, to appear more lace like and offer variety to the user.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to.
12.	Claims 1-2, 4-5, 7-15 and 17-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of co-pending Application No. 15/758564.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the current application and claim 1 of Co-pending application No. (15/758564) lies in the fact that the co-pending application claims includes many more elements and is thus much more specific. Thus the invention of claim 1 of Co-pending Application No. (15/758564) is in effect a “species” of the “generic” invention of current application claim 1.  It has been held that 
All of the limitations of claim 2 can be found in claim 2 of Co-pending application no. (‘564).
All of the limitations of claim 4 can be found in claim 4 of Co-pending application no. (‘564).
All of the limitations of claim 5 can be found in claim 5 of Co-pending application no. (‘564).
All of the limitations of claim 7 can be found in claim 6 of Co-pending application no. (‘564).
All of the limitations of claim 8 can be found in claim 7 of Co-pending application no. (‘564).
All of the limitations of claim 9 can be found in claim 8 of Co-pending application no. (‘564).
All of the limitations of claim 10 can be found in claim 9 of Co-pending application no. (‘564).
All of the limitations of claim 11 can be found in claim 10 of Co-pending application no. (‘564).
All of the limitations of claim 12 can be found in claim 11 of Co-pending application no. (‘564).
All of the limitations of claim 13 can be found in claim 12 of Co-pending application no. (‘564).

All of the limitations of claim 15 can be found in claim 14 of Co-pending application no. (‘564).
All of the limitations of claim 17 can be found in claim 15 of Co-pending application no. (‘564).
All of the limitations of claim 18 can be found in claim 16 of Co-pending application no. (‘564).
All of the limitations of claim 19 can be found in claim 17 of Co-pending application no. (‘564).
All of the limitations of claim 20 can be found in claim 18 of Co-pending application no. (‘564).
All of the limitations of claim 21 can be found in claim 19 of Co-pending application no. (‘564).
All of the limitations of claim 22 can be found in claim 20 of Co-pending application no. (‘564).
All of the limitations of claim 23 can be found in claim 21 of Co-pending application no. (‘564).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
13.	Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. 
	Regarding applicants arguments to independent claim 1 (beginning p. 11/17 of remarks) that Manabe fails to disclose and teaches against the limitation “severing said base web and said attached waistband component by cutting along a cutting line extending through said attachment area in said machine direction” and identifies ¶ 0055 of Manabe to support this assertion; Examiner respectfully disagrees. 
The waistband component is made up of the elastics 17, 18 in the Manabe device, sandwiched between sheets 12S and 12H. By cutting along a line between the dorsal members 18, 19 and the ventral members 15, 17, the cutting/severing process separates the waistband component 17, 18 into a dorsal waistband 18 and a ventral waistband 17. The waistband is severed because the waistband components 17, 18 were adjacent prior to the cutting and then are separated along a cut line in the machine direction (SL) so they are no longer adjacent (Fig. 1a); 17 becomes the ventral waistband and 18 becomes the dorsal waistband. The cutting line occurring at a joint position of 12S and 12H requires these layers to be cut where they are overlapping; however, since these layers are not the waistband. 
Further, Manabe does not teach away from the above limitation, since Manabe expressly teaches the severing the base web 12S between the attached waistband component 17 and 18 in the machine direction. The joining or non-joining of 12S and 12H are not believed to impact or teach away from severing the waistband component in this manner. Additionally, cutting along a non-joining portion of the laminate (in 
Regarding applicants arguments to independent claim 24 (beginning p. 13/17 of remarks) that Manabe fails to disclose and teaches against “said front waist opening edge portion comprising said front panel material edge and said front waistband edge which have been cut together to form a portion of the cut edge at which the front panel material edge and the front waistband edge overlap one another and are collinear, and said rear waist opening edge portion comprising said rear panel material edge and said rear waistband edge which have been cut together to form another portion of the cut edge at which the rear panel material edge and the rear waistband edge overlap one another and are collinear”; Examiner respectfully disagrees, as outlined above in the response to the arguments to claim 1. 
According to Manabe, the waistband component is formed by the area of the waistband components 17, 18. Severing this along the machine direction forms two waistband components. Wade teaches a waistband that is made of joined carrier webs and elastic members and further the edges of these waistband components overlap and are collinear with the edges of the panels (see above rejection for details). Further, the outer band layers of the Wade device are joined to sandwich the elastic members (Wade ¶ 0045). The proposed modification is not believed to render the prior art invention unsatisfactory and the motivation to make the proposed modification is to make a belt configuration to wrap around the belt structure in the front and rear portions to increase properties of softness and mechanical strength (as motivated by Wade ¶ 
Regarding Applicant’s arguments that new claim 30 (p. 14/17 of remarks) is allowable; Examiner respectfully disagrees, as outlined above in the response to the arguments to claim 1. Manabe and Wade teach all of the elements of claim 30.  
Regarding Applicant’s arguments that new claims 31-32 (beginning p. 14/17 of remarks) are allowable; Examiner respectfully disagrees, as outlined above in the response to the arguments to claims 1 and 24. Manabe and Wade teach all of the elements of claim 31-32. Manabe teaches the waistband component overlapping less than an entirety of the panels, as the area of 17, 18 is less than the area of the panels (see above rejection for details. Further, Manabe teaches the waistband components to be incorporated in a laminate with sheets on either side, and is therefore silent to the second surface of the waistbands to be free of attachment with any base web. Wade teaches an exterior waistband to provide a visual signal of stretchability and fit and a neat banded appearance (as motivated by Wade ¶ 0045). Manabe and Wade teach all of the elements of claims 31-32.  
For the reasons set out above, all of the elements of the dependent claims are similarly disclosed by Manabe and Wade with teachings from Van Gompel, Hermansson, Morell-Schwartz and Langdon to cure any deficiencies. 
 Examiner notes that the double patenting rejection has been maintained. 

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        05/14/2021

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781